IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00131-CV

  IN RE CECILIA R. WILLIAMS PERKINS, INDIVIDUALLY AND AS
     INDEPENDENT EXECUTOR OF THE ESTATE OF BERNICE
               JEANETTE WILLIAMS, DECEASED


                                Original Proceeding


                                       ORDER

       Cecilia R. Williams Perkins’s Petition for Writ of Mandamus was filed on April 27,

2016 and supplemented on May 5, 2016. The Court requests a response from the other

parties to the proceeding addressing 1) the issue of this Court’s mandamus versus

appellate jurisdiction of the issues; and 2) the merits of the issues. See TEX. R. APP. P.

52.8(b). Any response shall be filed with the Clerk of this Court no later than 28 days

from the date of this order.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed June 2, 2016